Citation Nr: 1635280	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  09-50 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI), currently diagnosed as mood disorder, obsessive-compulsive disorder, and cognitive disorder, not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from August 1993 to May 1996, and February 2008, with additional service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  A notice of disagreement was received in June 2009, a statement of the case was issued in November 2009, and a VA Form 9 was received in December 2009.  The matter is now handled by the RO in Reno, Nevada.   

The Board denied this claim in a June 2013 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court vacated the Board's June 2013 decision and remanded the claim to the Board for readjudication consistent with instructions outlined in the Joint Motion for Remand (JMR).

In December 2014, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in a September 2015 statement from Dr. M., but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's residuals of a TBI, currently diagnosed as mood disorder, obsessive compulsive disorder, and cognitive disorder, NOS, are causally or etiologically due to a TBI sustained during service.


CONCLUSION OF LAW

Service connection for residuals of a TBI, currently diagnosed as mood disorder, obsessive-compulsive disorder, and cognitive disorder, NOS, is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.




	(CONTINUED ON NEXT PAGE)
II.  Entitlement to Service Connection for Residuals of a TBI, Currently Diagnosed as Mood Disorder, Obsessive Compulsive Disorder, and Cognitive Disorder, NOS

The Veteran contends that he has residuals of a traumatic brain injury that occurred during service when he fell down the stairs and hit his head.  

Applicable Laws

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 38 C.F.R. § 3.303.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Facts

Service treatment records were reviewed.  The Veteran's September 1992 entrance examination did not note any trouble sleeping, depression or excessive worry, loss of memory, nervous trouble or periods of unconsciousness.  On examination, no psychiatric disorder or neurologic problems were found. 

In November 1994, the Veteran blacked out, fell down the stairs, and sustained a laceration on his head.  At the hospital, the Veteran reported that he did not know what happened to cause him to fall.  He was oriented to time and place, but not person.  He was monitored at the hospital and treatment notes indicate he was sleeping for a portion of the day, but was easily aroused by voice.  He was diagnosed with post-concussion syndrome and was discharged.  X-rays showed no acute osseous trauma of the skull and a normal cervical spine.  The following day, the Veteran was seen for follow up and reported a frontal headache.  He denied any visual disturbances, numbness, or tingling in his extremities.  He was oriented times three, but was slow in responses.  

At his November 1995 chapter medical examination, the Veteran reported that he experienced memory loss, due to a head injury.  He indicated that he had a history of a head injury with memory loss or amnesia; however, no defects were noted on the examination.  

In February 1996, a neurologist noted that the Veteran had previously experienced amnesia and forgetfulness.  On examination, there were no neurological defects noted.  The Veteran was noted to have a somewhat suspicious affect and the examiner found that there was a probably psychogenic component.  The Veteran could calculate, spell, and recite presidents, but had amnesia for personal information.  It was noted that the Veteran fell in 1994, developed memory problems, but was being separated, so clearance was needed.  The record indicated that a neurological examination was normal, except there was no spontaneous venous pulsation.  A computed tomography (CT) scan of his head was ordered, which showed normal results.  

In April 1996, the Veteran underwent a comprehensive medical evaluation.  His test results were negative for evidence of cognitive or memory deficits.  The Veteran was considered neuropsychologically fit for full duty.  

Prior to his injury, the Veteran had no disciplinary actions.  Subsequent to the Veteran's head injury, several disciplinary actions were taken against him.  A May 1996 letter indicates the Veteran was separated from service due to unsatisfactory performance.  

Post service, in a March 2008 VA treatment record, the Veteran reported that his erratic behavior and mood swings began in 1995 or 1996 after he fell down the stairs in service and was found bleeding.  He was diagnosed with a mood disorder and the physician was to rule out bipolar disorder, due to a TBI.  He was also hospitalized in March 2008 with suicidal ideations.

A September 2008 magnetic resonance image (MRI) showed that the Veteran had bilateral hippocampal atrophy, greater on the right side.  The clinical correlation suggested the possibility of prior head trauma or hypoxic injury.  In October 2008, the Veteran reported memory loss for the previous 5 years, which his wife indicated had worsened recently.  The treating psychologist noted the September 2008 MRI findings as well as an October 2008 VA MRI, which showed an unremarkable noncontrast brain MRI.  However, the psychologist interviewed the Veteran and found that the validity of the tests was questionable and the psychiatric evaluation results indicated the Veteran overly endorsed bizarre and unlikely symptoms.  

In a November 2008 VA treatment record, the Veteran referenced feeling depressed and sleepy with decreased memory, all of which he related to the in-service incident.  

A December 2008 statement from a VA psychiatrist noted that the Veteran was treated for multiple psychiatric disorders, to include a mood disorder due to a TBI.  

In January 2009, the Veteran was diagnosed with severe obsessive-compulsive disorder, a mood disorder and cognitive disorder, due to a TBI.  In May 2009, he was diagnosed with bipolar 1 disorder, in partial remission, and cognitive disorder (post concussion).

The Veteran began receiving Social Security benefits in April 2009, due to organic mental disorders and an intracranial injury.  

The Veteran was afforded two VA examinations in May 2009.  The TBI examiner found evidence of depression, obsessive-compulsive disorder, and bipolar disorder.  The Veteran's reflexes were normal, his nerve test results were normal, and his motor examination was normal.  On further examination, the neuropsychologist found that the Veteran presented inconsistent answers and his effort was poor.  The examiner concluded that the Veteran was trying to exaggerate his degree of cognitive impairment.  Ultimately, the examiner opined the Veteran did not have a cognitive defect that was caused by or a result of military service, to include the November 1994 fall.  The examiner explained that the Veteran had a normal neurological evaluation in 1996 and a normal neuropsychiatric evaluation in 1996.  He concluded the findings were inconsistent with any pattern attributed to TBI, as TBI symptoms do not get worse after the first 6 months.  The examiner opined that the Veteran more likely had psychological issues that were not related to his military head injury.

In a December 2009 VA psychology consultation, the Veteran reported almost no memory for basic historical events in his life, as well as depression.  He related these symptoms to the in-service accident.  However, similar to the previous test, the examiner interpreted test results as indicating that the Veteran likely exaggerated psychological complaints and problems.  Thus, personality assessment inventory results were invalid.  Motivation testing was within normal limits.  On behavioral observations, the Veteran also exaggerated movement.  His reported memory complaints were inconsistent with behavior observed during the testing and outside the testing situation.  He was diagnosed with factitious disorder.  The examiner noted that the presence of factitious symptoms did not preclude the coexistence of true psychological symptoms, but due to the Veteran's testing approach, it was difficult, if not impossible, to assess his actual level of psychiatric distress.  

In a February 2010 VA psychiatry initial evaluation, the physician interviewed the Veteran and, again, found that his presentation of symptoms was more consistent with voluntary production of symptoms for primary and secondary gains, to include disability allowance, and to be taken care of by his wife.  He could not find an explanation for symptoms such as anxiety and depression, and he was not convinced the Veteran had bipolar disorder.  The examiner opined that the findings more clearly showed factitious disorder.

In an April 2010 VA treatment record, the examiner opined the Veteran's symptoms, history, and neuropsychiatric testing were more consistent with factitious disorder than any of his other previous diagnoses.  His rationale was that the Veteran had a number of reasons for assuming the "sick role," including the ability to be free from responsibility, the desire to be comforted and cared for by his wife, and other external incentives, including applying for disability payments.  The examiner also stated the Veteran might have other comorbid psychiatric diagnoses.

The Veteran was afforded a VA examination in July 2010.  Again, he reported depression, anger/frustration, decreased interest and motivation, and memory loss.  The examiner noted that the Veteran had many different psychiatric disorder diagnoses, and while treatment reports have indicated the Veteran suffered from a mild heady injury, the Veteran described it as more severe.  He opined it was less likely than not that the Veteran's mood problems were related to the 1994 injury.

In September 2010, a VA psychiatrist stated that the previous diagnoses were incorrect for factitious disorder and malingering.  The examiner stated that the clinical picture was consistent with brain damage.  

In July of 2014, a Diplomate of the American Board of Psychiatry and Neurology reviewed the record and stated unequivocally that the changes in the Veteran were due to the TBI he sustained in November of 1994.  The psychiatrist stated that during service, the Veteran slipped and fell down a flight of stairs, although it was unknown how long he was unconscious or whether any hypoxemia or anoxia occurred.  The psychiatrist noted that an ambulance report stated the Veteran was twisted up and lying on his side on the second landing of the staircase, and a laceration was noted on his head.  The psychiatrist noted that there was no note regarding mental status at the time, only a blood pressure was taken, and there was no neurological examination completed.  However, the psychiatrist stated that there must have been some concern for serious head/neck injury, because the Veteran was placed in full head and neck precautions and was on supplemental oxygen.  Once in the emergency department, it was reported that the Veteran was alert and oriented to time and place, but not person.  The psychiatrist stated that despite questionable mental status, a diagnosis of concussion, blunt head injury, and an unknown period of unconsciousness, no CT scan of the head was completed.  Follow up the next morning indicated that the Veteran still had a frontal headache and had considerable slowness in his responses, though he was now oriented to person, time and place.  The note indicates that the Veteran was to return for a CT scan, but there is no evidence this occurred.  No true neuropsychological evaluation was completed at any time after the event despite the fact that he complained of memory loss.   Subsequent to this event, the Veteran had several disciplinary actions taken against him.  The psychiatrist stated that the facts of this case are: the Veteran suffered a TBI of unknown severity on November 7, 1994 while in service; he had subsequent complaints of memory loss and impulsivity that went unheeded until he was administratively separated in 1996 for unsatisfactory performance, despite normal career progression prior to the injury; neither neuropsychological testing nor appropriate imaging studies were ever completed prior to discharge; a definitive MRI shows the correlation with prior TBI or hypoxic brain injury, and there is objective evidence of neuropsychological impairment.  Given these facts, the psychiatrist stated that the Veteran should be given the benefit of the doubt, and opined that it is at least as likely as not that the Veteran's current neurobehavioral and psychiatric diagnoses resulted from the TBI he suffered on November 1994.

A VA opinion was obtained in July 2015.  After review, the examiner stated there was no obvious evidence of malingering during the evaluation and he was unable to confirm the presence of either factitious disorder or malingering based on the current presentation.  However, the examiner opined that that it was improbable that the Veteran has any cognitive disorder related to the November 1994 closed head injury.  The examiner stated it is noteworthy in that the Veteran had neuropsychological testing in 1996 and in 2012 that found him to have no significant cognitive impairments, which argues strongly against either cognitive or emotional changes being caused by a history of head injury.  Continuing, the examiner noted that while there does appear to have been some change in the Veteran's behavior late in his military service, it is not clear that this change was related to his history of head injury, or that his current mental health complaints are a continuation of behavioral changes noted during military service.  The examiner also opined that it was improbable that the Veteran's symptoms were the result of delayed onset symptoms from the injury.

An additional private medical opinion was obtained in September 2015.  The psychiatrist completed a thorough review of the records, interviewed the Veteran, and administered the Structured Interview for Malingered Symptoms to rule out malingering.  The psychiatrist indicated that the Veteran's appropriate diagnoses are Mood Disorder, OCD, and Cognitive Disorder, NOS, and opined that all are directly related to the TBI the Veteran suffered in service.  It was noted that the results of testing conducted did not suggest the Veteran is a malingerer.

Analysis 

Initially, the Board notes that the Veteran has multiple post-service diagnoses of various psychiatric disorders.  Most recently, the Veteran was diagnosed with mood disorder, obsessive-compulsive disorder, and cognitive disorder, NOS.  See September 2015 statement from Dr. M.  The Board therefore finds that the evidence demonstrates a present disability, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, the Board finds that the evidence supports the Veteran's argument that he suffered from a head injury during service.  Treatment records document that in November 1994, the Veteran blacked out, fell down the stairs, sustained a laceration on his head and was diagnosed with post-concussion syndrome.  Therefore, Shedden element (2) is met. 

As for Shedden element (3), nexus, the Board finds that the evidence is at least in equipoise that the Veteran currently suffers from residuals of his head injury that occurred during service.  Of note, the Board acknowledges the July 2014 and September 2015 medical opinions indicating the Veteran's current disorders are causally due to his in-service injury.  Furthermore, significantly, during service the Veteran complained of memory loss and amnesia for several years after his head injury, including immediately prior to separation from service.  See November 1995 chapter medical examination; February 1996 treatment note.  Also of note, the September 2008 MRI that showed that the Veteran had bilateral hippocampal atrophy greater on the right side, suggesting prior head trauma or hypoxic injury.  
  
The Board acknowledges the VA examiners opinions that the Veteran's current diagnoses are not due to his in-service injury.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  It is important to note that none of the VA examiners discussed the evidence of the Veteran's documented symptoms of memory loss that occurred after the injury, prior to his discharge from service.  The Veteran has maintained a consistent account of his in-service injury and subsequent symptoms, and these symptoms were documented during and post service.  Given the evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for residuals of a TBI.  The Veteran has a current diagnosis, a documented injury during service, documented symptoms of memory loss during service subsequent to the injury, and medical opinions that relate his current diagnoses to his in-service injury.

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim for residuals of a TBI is granted.


ORDER

Entitlement to service connection for residuals of a TBI, currently diagnosed as mood disorder, obsessive-compulsive disorder, and cognitive disorder, NOS, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


